
	
		II
		110th CONGRESS
		1st Session
		S. 1198
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2007
			Mr. Smith (for himself
			 and Mr. Wyden) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To determine successful methods to provide protection
		  from catastrophic health expenses for individuals who have exceeded health
		  insurance lifetime limits, to provide catastrophic health insurance coverage
		  for uninsured individuals, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Catastrophic Health Coverage
			 Promotion Act.
		2.Demonstration
			 projects
			(a)In
			 generalNot later than 6 months after the date of enactment of
			 this Act, the Secretary of Health and Human Services (referred to in this Act
			 as the Secretary) shall establish not more than 6 demonstration
			 projects in accordance with the provisions of this section to provide—
				(1)in conjunction
			 with the program under title XVIII of the Social Security Act (42 U.S.C. 1395
			 et seq.), health insurance coverage for individuals who—
					(A)are not eligible
			 for benefits under Medicare or Medicaid program and who have exceeded $10,500
			 in out-of-pocket health care costs in a year, or an adjusted amount based on
			 the average out-of-pocket costs of individuals with catastrophic illnesses in a
			 State for the year, but in no case less than $8,000 and not more than $15,000
			 in out-of-pocket health care costs during such year; or
					(B)were receiving
			 benefits under Medicare or Medicaid but who have exhausted their eligibility
			 for such benefits and any additional private health insurance coverage;
			 and
					(2)in conjunction
			 with the program under title XIX of the Social Security Act (42 U.S.C. 1396 et
			 seq.), health insurance coverage for catastrophic health care expenses,
			 including prevention benefits, to individuals who do not have health insurance
			 coverage.
				(b)Design of
			 demonstration projectsThe Secretary shall ensure that the
			 demonstration projects carried out under this section are conducted in a manner
			 that will, to the greatest extent practicable, allow for comparisons of the
			 information resulting from the evaluations of such programs under subsection
			 (e).
			(c)Number and
			 requirements for demonstration projects
				(1)NumberThe
			 Secretary shall establish, in accordance with this subsection—
					(A)not less than 2
			 demonstration projects to provide health insurance coverage under subsection
			 (a)(1);
					(B)not less than 2
			 demonstration projects to provide catastrophic coverage under subsection
			 (a)(2); and
					(C)if funds remain
			 available after complying with subparagraphs (A) and (B), additional
			 demonstration projects under subsection (a).
					(2)Requirements
			 for projects under subsection
			 (a)(1)In designing the
			 demonstration projects under subsection (a)(1), the Secretary shall—
					(A)use State risk
			 pools;
					(B)use reinsurance
			 mechanisms for small businesses;
					(C)use public or
			 private arrangements for the provision of affordable health insurance coverage
			 to cover catastrophic health care expenses; and
					(D)use any
			 combination of such arrangements.
					(3)Requirements
			 for projects under subsection (a)(2)
					(A)In
			 generalIn designing the demonstration projects under subsection
			 (a)(2) the Secretary shall—
						(i)use
			 a catastrophic health insurance product administered by private health plans
			 that shall—
							(I)be sold in both
			 the individual and small group insurance markets;
							(II)offer a
			 deductible of not less than $5,000 for an individual and $7,500 for a family, a
			 deductible that is indexed to the individual's or family's income level, or an
			 adjusted deductible amount based on the average out-of-pocket costs of
			 individuals or families, but in no case lower than $2,500 for an individual and
			 $5,000 for a family;
							(III)include
			 preventive health services based on recommendations made by the United States
			 Preventive Task Force, including not less than 1 primary care provider's office
			 visit; and
							(IV)require
			 reasonable co-insurance as determined by the State administering the
			 demonstration project, in consultation with the Secretary;
							(ii)subsidize such
			 catastrophic coverage to provide an affordable product and may provide
			 subsidies on sliding scale, to offer a more affordable product for individuals
			 in the individual and group market earning below 200 percent of the Federal
			 poverty level; and
						(iii)consider
			 subsidizing the cost of such catastrophic coverage for small businesses that do
			 not offer employer-sponsored insurance by using reinsurance mechanisms or other
			 public and private partnerships.
						(B)EligibilityAn
			 individual or small business shall be eligible to participate in a
			 demonstration project under subsection (a)(2) only if—
						(i)such individual
			 did not have health insurance coverage within the 1-year period immediately
			 prior to applying for coverage under the demonstration project; or
						(ii)such small
			 business did not offer employer-sponsored health insurance coverage within such
			 1-year period.
						(d)Duration;
			 Evaluation
				(1)DurationThe
			 Secretary shall complete the demonstration projects established under this
			 section not later than 6 and 1/2 years after the date of
			 enactment of this Act.
				(2)EvaluationDuring
			 the 18-month period beginning after the date that is 5 years after the date the
			 demonstration projects have all been established under this section, the
			 Secretary shall complete an evaluation of such demonstration projects
			 established to determine—
					(A)the ability of
			 individuals and small businesses to access health insurance coverage;
					(B)the length of
			 time individuals participated in and maintained such coverage;
					(C)with respect to
			 each geographic area of a demonstration project—
						(i)the
			 impact on the amount of charity or other uncompensated care provided by health
			 care providers who participated in the demonstration projects;
						(ii)the impact on
			 insurance rates in the commercial market; and
						(iii)the impact on
			 the number of medical related bankruptcies; and
						(D)if additional
			 information is needed and whether the projects should be continued or modified,
			 as the Secretary determines appropriate.
					(e)Application;
			 Site selection
				(1)ApplicationA
			 State may submit an application to the Secretary to participate in any of the
			 demonstration projects established under this section at such time, in such
			 manner, and containing such information as the Secretary may require.
				(2)In
			 generalIn selecting States to participate in a demonstration
			 project, the Secretary shall—
					(A)consider the
			 current structure of a State’s programs to assist individuals with catastrophic
			 health care costs and individuals that do not have health insurance
			 coverage;
					(B)determine what
			 parameters for the demonstration project will be least intrusive to the State’s
			 existing such structures; and
					(C)consider the
			 overall health status of the State, the age demographics of individuals with
			 high health care costs and of individuals who do not have health insurance
			 coverage, and the historical health care costs and efficiency of the State’s
			 health care system.
					(3)Specific
			 siteThe Secretary shall select as a demonstration project site
			 the State in which (according to the Hospital Referral Region of Residence,
			 1994–1995, as listed in the Dartmouth Atlas of Health Care 1998) the largest
			 metropolitan areas of the State had the lowest percentage of Medicare
			 beneficiary deaths in a hospital when compared to the largest metropolitan
			 areas of each other State and the percentage of enrollees who experienced
			 intensive care during the last 6 months of life was 21.5 percent.
				(f)Funding
				(1)In
			 generalNotwithstanding sections 1901, 1903(a)(1) and 1923 of the
			 Social Security Act (42 U.S.C. 1396, 1396a(a)(13)(A)(iv), 1396b(a)(1),
			 1396r–4), the Secretary shall expend not less than $50,000,000 of the total
			 amount of unexpended State DSH allotments under section 1923 of such Act for
			 each of fiscal years 2008 through 2013 for purposes of carrying out the
			 demonstration projects authorized under this section.
				(2)Use of other
			 funding sourcesA State may contribute other public funds (other
			 than otherwise obligated Federal funds), and an employer may contribute private
			 funds, to a demonstration project funded under this section.
				(g)Reports to
			 congress
				(1)Preliminary
			 reportNot later than 3 years after the date of enactment of this
			 Act, the Secretary shall submit to the Committee on Finance of the Senate and
			 the Committee on Ways and Means of the House of Representatives a preliminary
			 report on the progress made in the demonstration projects established under
			 this section.
				(2)Interim
			 reportNot later than 30 months after the implementation of the
			 demonstration projects established under this section, the Secretary, in
			 consultation with the participants in such demonstration projects, shall submit
			 to the Committees described in paragraph (1), an interim report on such
			 demonstration projects.
				(3)Final
			 reportNot later than the date on which all demonstration
			 projects established under this section end, the Secretary shall submit to the
			 Committees described in paragraph (1) a final report on such demonstration
			 projects that includes the results of the evaluation conducted under subsection
			 (f) and recommendations for appropriate legislative changes.
				
